GOODWYN, Justice.
Petition for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Stinson v. State of Alabama, 142 So.2d 897.
We have no alternative but to strike the petition because it is not on transcript paper, as required by Rule 32 of the Revised Rules of the Supreme Court, 261 Ala. XIX, XXXI (formerly Supreme Court Rule 36, Code 1940, Tit. 7, Appendix). Jemison v. State, 270 Ala. 589, 120 So.2d 751; Houston v. State, 265 Ala. 588, 93 So.2d 439; Conley v. State, 265 Ala. 450, 92 So.2d 9; Williams v. State, 258 Ala. 638, 64 So.2d 617; Duckett v. State, 257 Ala. 589, 60 So.2d 357, and authorities cited in those cases.
As we see it, nothing would be gained by discussing the merits of the petition. Anything said would be dictum.
Petition stricken.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.